ALLEN, Judge.
Appellant challenges judgments of conviction and sentences imposed for possession of a controlled substance (cocaine), possession of drug paraphernalia, resisting an officer without violence, and keeping a house of ill fame. It was recently determined in Warren v. State, 572 So.2d 1376 (Fla.1991), that the term “ill fame” in section 796.01, Florida Statutes, does not provide sufficient notice of the prohibited conduct and thus renders the statute unconstitutionally vague. See also, Palmieri v. State, 572 So.2d 1378 (Fla.1991); Hicks v. State, 572 So.2d 1378 (Fla.1991). Appellant’s conviction and sentence for this offense are accordingly vacated. Because this conviction was included in the sentencing guidelines scoresheet computation under which appellant was also sentenced for the remaining offenses, we must likewise vacate the remaining sentences and remand for resentencing. The remaining judgments of conviction are affirmed, and the cause is remanded.
BOOTH and JOANOS, JJ., concur.